Exhibit 10.11

 

[LOGO]

 

FIRST AMERICAN

PROPERTY & CASUALTY INSURANCE COMPANY

 

January 1, 2003

 

Multifamily Community Insurance Agency, Inc.

11140 Rockville Pike, PMB 1200

Rockville, MD 20852

 

Re: Profit Share Program

 

Dear Nevel,

 

The profit share program is a big factor in the growth and profitability of this
program and company.

 

In order for the company to better estimate and expense the total pay out for
this program for any one year, the average loss incurred amount for your
brokerage of the most recent calendar year, will be used to calculate the pay
out for each year.

 

First American Property & Casualty Insurance Company must end each year with an
overall loss ratio of 65.0% or less in order to pay out any profit share bonus
money.

 

In order for your brokerage to participate in this program, your year-end loss
ratio must be 40.0% or lower. Our Company expense percentage will be fixed at
the industry standard 36%. The loss ratio and percentage of profit is based on
Earned Premium during the calendar year.

 

As you can see in the example on the next page, your 20% profit share percentage
is designed to encourage growth and to reward profitability.

 

Please give me a call if you have any questions or concerns.

 

Best regards,

 

/s/ Kelly Dunn

 



--------------------------------------------------------------------------------

[LOGO]

 

FIRST AMERICAN

PROPERTY & CASUALTY INSURANCE COMPANY

 

Profit Share Calculation

 

Written Premium:

   $ 1,000,000           $ 3,000,000  

Earned Premium:

   $ 1,000,000           $ 3,000,000  

Losses Incurred @ 40%:

   $ (375,000 )   (@35 %   $ 1,050,000 )

Company Expenses @ 36% X E/P):

   $ (360,000 )         $ (1,080,000 )

Profit:

   $ 265,000           $ 870,000  

Profit Share Pay Out (20% X Profit):

   $ 53,000           $ 174,000  

 